Opinion by
Oblady, J.,
The defendant signed and sealed a written contract by which he leased from the plaintiff a horse, buggy and harness upon terms and conditions which are clearly set out, and to relieve against future controversy in regard to the transaction, an added stipulation as follows: “I have received a copy of the above agreement and have no understanding verbal or otherwise differing from it,” was signed by the defendant. The contract is one of bailment, and this action of replevin is brought to recover possession of the property on account and by reason of admitted defaults in the payment of the rentals as they are prescribed in the lease. '
The defense set up is an alleged oral agreement contemporaneously entered into by the parties when the contract was signed, and urged as an inducing cause to its execution, by which the manner of payment of the rent as it matured was materially changed.
The oral agreement flatly contradicts the writing, and there is no intimation that there was any fraud practiced on the defendant, or that there was any accident or mistake in the execution of the writing or in omitting from the writing the alleged change of terms.
The defense suggested is in the guise of a set-off, which is not permitted in an action of replevin. This case is ruled by Hall’s Safe Co. v. Walenk, 42 Pa. Superior Ct. 576, and was rightly decided in the court below.
The judgment is affirmed.